DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/02/2020 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  this claim recites “the user’s identity information in line 8.  It would have been “ a user’s identity information in line 8.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As per claim 1, this claim recites the phrase “ according to a second request received before the first request” in line 4. It is not clear how it be called the second request if it is before the first request. It would have been the a second request received after the first request. Examiner is considering the “ first request is first and second request is the second. 
 	As per claims 2-16, those claims are rejected same rational set for the claim 1. 

 	As per claim 17/20, this claim recites  the first device identifier being acquired based on user identity information in lines 6-7 but before that in lines 3-4, the terminal device is acquire a first device identifier by using the user authentication password. It is not clear that the terminal device is acquiring two times the first device identifier or is the password or identity information being used for acquiring the device identifier.  
 	 Examiner is considering the terminal device acquiring the terminal device identifier that is sent by the server.
 	As per claim 18-19, those claims are rejected based on the same rational set forth the claim 17.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7,9-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over XU US 2016/0321628 in view of in view of Yang US 2017/0238273.

 	As per claim 1, Xu discloses a method of allocating device identifiers , comprising:
 	 receiving a first request, the first request comprising terminal device information and a user authentication password ( par 0123/0126,  send the first  binding request to a payment proxy server, wherein the proxy server received the first request include user information as a password, par 0003User information such as a bank card number and password of a user are intercepted when the user completes input of information about the bank card number  ); 
 	the user authentication password  matching a locally save user authentication password ( [0219] The payment proxy server receives the second password reset request sent by the terminal device, queries, by using the terminal device identifier and the first application identifier that are in the second password reset request, the local password verification information generated by the payment proxy server, determines whether the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, and if the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, updates the previous express password to the new express password that is in the second password reset request and is input by the user), 
 	the locally saved user authentication password being generated according to a second request received after the first request (par 0129, Step 105: Send the second binding request to the payment proxy server, so that the payment proxy server acquires the complete user information, the application identifier, and the terminal device identifier according to the first binding request and the second binding request  ); 
 	 generating, at a server, a first device identifier corresponding to a terminal device using the user authentication password (par 0123 the payment proxy server generates an associated identifier, i.e.  a first device identifier, according to the first binding request, where the associated identifier is associated with the first user information, the application identifier, and the terminal device identifier.  ); and  
 	binding, by the server, the user’s identity information and the first device identifier ( par 0128 the payment proxy server, i.e. the server, acquires the first user information, i.e. user identity information, according to the associated identifier, i.e. first device identifier, and then generates preset location information of the first user information according to a preset rule ). 
 	Xu does not explicitly discloses password matching according to a second request received before the first request (emphasis).
 	Yang discloses password matching according to a second request received before the first request (par 0022, a second registration request sent after a first registration request send by the AE as a user device, wherein the a first registration request send by the AE entity before the second registration request).
 
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining password for service request of Xu, based on the teaching of a second registration request sent after a first registration request send by the AE of Yang, because doing so would provide the first registration request carrying a binding relationship between an identifier of a CSE in a UE and an M2M-Ext-ID of the UE thus to maintains a binding relationship between the identifier of the M2M node and the CSE and the identifier in the underlying network( par 0004). 

 As per claim 2, Xu in view of Yang discloses the method according to claim 1, the combination discloses wherein the first request is sent by a terminal device or a user terminal (Xu ,0123, Step 102: Send the first binding request to a payment proxy server); and the second request is sent by the terminal device or the user terminal ( Xu, par 0129 ,Step 105: Send the second binding request to the payment proxy server ).  

As per claim 3, Xu in view of Yang discloses the method according to claim 2, the combination discloses further comprising: sending the first device identifier to the terminal device and/or the user terminal (Xu, 0123, Step 102: Send the first binding request to a payment proxy server).  

As per claim 4, Xu in view of Yang discloses the method according to claim 1, the combination discloses further comprising: saving a binding relation between user's identity information and the first device identifier (Xu, 0044] sending the card binding information to the terminal device, so that the terminal device saves the card binding information).  
As  per claim 6, Xu in view of Yang discloses the method according to claim 4,  the combination discloses further comprising: receiving a data request comprising a first device identifier, judging whether, locally, there is user's identity information having a binding relation with the first device identifier, if, locally, there is user's identity information having a binding relation with the first device identifier, forwarding the data request to the user terminal corresponding to Serial No.: 16/033,128-2- Atty Docket No.: AB1-0626USLee& Hayes Atty/Agent: Sen (Kevin) Yaothe user's identity information, if, locally, there is no user's identity information having a binding relation with the first device identifier, rejecting the data request ( Xu [0219] The payment proxy server receives the second password reset request sent by the terminal device, queries, by using the terminal device identifier and the first application identifier that are in the second password reset request, the local password verification information generated by the payment proxy server, determines whether the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, and if the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, updates the previous express password to the new express password that is in the second password reset request and is input by the user ); or, receiving a data request comprising user's identity information, judging whether, locally, there is a first device identifier having a binding relation with the user's identity information, and if, locally, there is a first device identifier having a binding relation with the user's identity information, forwarding the data request to the terminal device corresponding to the first device identifier, if, locally, there is not a first device identifier having a binding relation with the user's identity information, rejecting the data request ( Xu [0219] The payment proxy server receives the second password reset request sent by the terminal device, queries, by using the terminal device identifier and the first application identifier that are in the second password reset request, the local password verification information generated by the payment proxy server, determines whether the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, and if the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, updates the previous express password to the new express password that is in the second password reset request and is input by the user ).  


As per claim 7, Xu in view of Yang discloses the method according to claim 1, the combination discloses wherein the user authentication password is generated by: receiving the second request (Xu, 0011, sending the second binding request to the payment proxy server); determining user's identity information, and generating a user authentication password using the user's identity information ( Xu,0022 determining whether the card binding information stored in the terminal device includes first card binding information according to the terminal device identifier and an application identifier of the first application, where the first card binding information includes the terminal device identifier ); and saving the user authentication password corresponding to the user's identity information (  Xu, 0044 sending the card binding information to the terminal device, so that the terminal device saves the card binding information).  

As per claim 9, Xu in view of Yang discloses The method according to claim 1, the combination discloses  wherein if the received first request does not comprise a user authentication password, the method further comprises: generating a second device identifier using the terminal device information included in the received first request ( Xu, 0016 ,generating the second binding request, where the second binding request includes the second user information and the associated identifier).  
As per claim 10, Xu in view of Yang discloses The method according to claim 9,  the combination discloses further comprising: returning the generated second device identifier to the terminal device and/or user terminal (Xu, par 0018 receiving card binding information sent by the payment proxy server).  
As per claim 11, Xu in view of Yang discloses The method according to claim 1,  the combination discloses wherein the terminal device information comprises at least one of a device model, a device MAC address, and a product serial number of a device (Xu,  0019, saving the card binding information ).  

As per claim 15, Xu in view of Yang discloses the method according to claim 1, the combination discloses wherein before generating a first device identifier corresponding to the terminal device using the user authentication password, the method further comprises: judging whether the user authentication password included in the first request exceeds a validity period ( Xu, par 0049  generating local payment verification information according to a preset rule and according to the third user information included in the first card binding information and the complete user information bound to the terminal device identifier and the application identifier of the first application); if the user authentication password included in the first request exceeds the validity period, returning a registration failure response (Xu, par 0128 when the user is prompted to input the second user information, the user may be further prompted to input an express password, and after acquiring the express password, the payment proxy server may associate the express password with the complete user information formed by the first user information and the second user information, and therefore the second binding request may further include the express password );  Serial No.: 16/033,128-4- Atty Docket No.: AB1-0626USLee& Hayes Atty/Agent: Sen (Kevin) Yaoif the user authentication password included in the first request does not exceed the validity period, performing a step of generating a first device identifier corresponding to the terminal device using the user authentication password (Xu 0219, the payment proxy server receives the second password reset request sent by the terminal device, queries, by using the terminal device identifier and the first application identifier that are in the second password reset request, the local password verification information generated by the payment proxy server, determines whether the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, and if the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, updates the previous express password to the new express password that is in the second password reset request and is input by the user).  


As per claim 16, Xu in view of Yang discloses the method according to claim 1, wherein the first request comprises an identity registration request (Xu ,0123, send the first binding request  thus, wherein the associated identifier is associated , i.e. registration with first user information); and the second request comprises a request for acquiring an authentication password (Xu, par 0127  Step 104: Generate a second binding request according to the associated identifier, where the second binding request includes second user information and the associated identifier, and the second user information and the first user information are used for forming complete user information).


Claims 5  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over XU US 2016/0321628 in view of in view of Yang US 2017/0238273 in view of Dai US 2016/0088151.

As per claim 5, Xu in view of Yang discloses the method according to claim 4, the combination discloses further comprising:  but fails to disclose 
 	receiving a cancelation request carrying the first device identifier; and deleting the binding relation between the user's identity information and the first device identifier.  
However, Dai discloses receiving a cancelation request carrying the first device identifier (par 0030 the carrier service server may also receive a request for canceling the binding with the called number sent by the client terminal corresponding to the user ID  ); and deleting the binding relation between the user's identity information and the first device identifier ( par 0030 delete or invalidate the binding relationship between the user ID and the called number in the background database.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining password for service request of Xu, based on the teaching of a second registration request sent after a first registration request send by the AE of Yang, based on the teaching of cancelling the request and deleting the binding relation of identifier of Dai, because doing so would provide a jam free communication between device.
As per claim 14, Xu in view of Yang disclose the method according to claim 1,  the combination fails to  disclose further comprising: receiving a cancelation request carrying the first device identifier; and releasing the first device identifier (emphasis).  
 However, Dai discloses receiving a cancelation request carrying the first device identifier (par 0030 the carrier service server may also receive a request for canceling the binding with the called number sent by the client terminal corresponding to the user ID   ); and releasing the first device identifier (par 0160  updated, i.e. releasing the profile IDs, to the profiles and encrypted accordingly, thus ensuring better quality of the profile IDs stored within databases 90 and 91).  


Claims 8 , and 12-13 are  rejected under 35 U.S.C. 103 as being unpatentable over XU US 2016/0321628 in view of in view of Yang US 2017/0238273 in view of Wong US 2011/0066607.

As per claim 8, Xu in view of Yang discloses the method according to claim 7, the combination discloses all the limitation above, but fails to discloses  wherein generating a user authentication password using the user's identity information ( ) comprises: after splicing the user's identity information and random information in a preset sequence, encrypting the spliced information to obtain a user authentication password ( empahsis).  
 However, Wong discloses after splicing the user's identity information and random information in a preset sequence (0131 a password may be split into 100.times.100=10000 portions of encrypted passwords), encrypting the spliced information to obtain a user authentication password (par 0131, encrypted passwords).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining password for service request of Xu, based on the teaching of a second registration request sent after a first registration request send by the AE of Yang,  based on the teaching of  split password for encrypting that password of Wong, because doing so would provide speed up communication  and protect the communication(par 0131).

As per claim 12, Xu in view of Yang discloses the method according to claim 1,  the combination fails to disclose wherein generating a first device identifier using the user authentication password comprises: processing the user authentication password using a Secure Hash Algorithm to obtain a first device identifier; or after splicing the terminal device information and the user authentication password in a preset sequence, processing the spliced information using a Secure Hash Algorithm to obtain a first device identifier ( emphasis ).
  However, Wong discloses processing the user authentication password using a Secure Hash Algorithm to obtain a first device identifier (par 0007 encryption system may use a form of hashing algorithm to generate such IDs); or after splicing the terminal device information and the user authentication password in a preset sequence, processing the spliced information using a Secure Hash Algorithm to obtain a first device identifier (0131 a password may be split into 100.times.100=10000 portions of encrypted passwords), encrypting the spliced information to obtain a user authentication password (par 0131, encrypted passwords).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining password for service request of Xu, based on the teaching of a second registration request sent after a first registration request send by the AE of Yang, based on the teaching of split password for encrypting that password of Wong, because doing so would provide speed up communication and protect the communication (par 0131).

 As per claim 13, Xu in view of Yang in view of Wong discloses The method according to claim 12, the combination discloses further comprising: receiving a login request (Xu, abstract receiving an associated identifier sent by the payment proxy server ); judging whether the first device identifier included in the login request is released ( Xu, 0219,The payment proxy server receives the second password reset request sent by the terminal device, queries, by using the terminal device identifier and the first application identifier that are in the second password reset request, the local password verification information generated by the payment proxy server, determines whether the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, and if the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, updates the previous express password to the new express password that is in the second password reset request and is input by the user ); and granting the login request in response to whether the first device identifier included in the login request is released ( Wong, par 0104 The individual ID profile matching component 83 allows search module 81 to access and retrieve client IDs for purposes such as user authentication and search results ranking ).  




Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over XU US 2016/0321628 in view of in view of Zhong et al US 2016/0112340.

As per claim 17, Xu discloses a method of allocating device identifiers, comprising: 
 acquiring a user authentication password from a server (0085, acquire the first user information, i.e. password, the application identifier, and the terminal device identifier according to the associated identifier ); and 
 sending the user authentication password to a terminal device to trigger the terminal device to acquire a first device identifier corresponding to the terminal device from the server by using the user authentication password ( par 0034 sending the associated identifier to the terminal device, so that the terminal device generates a second binding request according to the associated identifier, where the second binding request includes second user information and the associated identifier, and the second user information and the first user information are used for forming complete user information; and 0142  then the message push server sends the associated identifier to a message push client installed in the terminal device, and then the terminal device acquires the associated identifier by using the message push client,i.e. trigger.) and causing the server to subsequently invalidate the user authentication password ( [0219] The payment proxy server receives the second password reset request sent by the terminal device, queries, by using the terminal device identifier and the first application identifier that are in the second password reset request, the local password verification information generated by the payment proxy server, determines whether the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, and if the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, updates the previous express password to the new express password that is in the second password reset request and is input by the user) , 
 the first device identifier being generated at the server and being acquired based on user identity information and the first device identifier having been bound at the server (par 0128 the payment proxy server, i.e. the server, acquires the first user information, i.e. user identity information, according to the associated identifier, i.e. first device identifier, and then generates preset location information of the first user information according to a preset rule). 
 Xu does not explicitly discloses triggering the terminal device, the first device identifier having been bound at the server(emphasis).
Yang discloses triggering the terminal device (0084] After the selection operation is triggered on the binding device information displayed in an interface of a current device, i.e. terminal device, is detected), the first device identifier having been bound at the server( fig.3, 0086 the obtained device identifier and the resource to be shared are sent, i.e. bound, to the server and 0097 a device identifier corresponding to a device that requests to be bound are obtained through a triggered device binding instruction, see 0099 ).
 
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining password for service request of Xu, based on the teaching of  trigger the device for binding the device identifier of Zhong, because doing so would provide improvement of sharing resource between devices. 

As per claim 18, Xu in view of Zhong discloses the method according to claim 17, further comprising: 
 	receiving the first device identifier returned by the terminal device (Xu 0032 receiving a first binding request sent by a terminal device).  
 	As per claim 19, Xu in view of Zhong discloses the method according to claim 17, wherein acquiring a user authentication password from a server comprises:
 	 sending a request for acquiring an authentication password to the server ( Xu, par 0121 Generate a first binding request, where the first binding request includes first user information, an application identifier, and a terminal device identifier ); and receiving a user authentication password generated by the server using the user's identity information and returned by the server ( Xu, par 0134 the terminal device obtains, i.e. receiving, the first card binding information that include password, ).


 As per clam 20,  Xu discloses a method of allocating device identifiers, comprising: 
 receiving a user authentication password from a user terminal ( 0032 receiving a first binding request sent by a terminal device, wherein the first binding request includes the first user information, i.e. password); 
sending the user authentication password to a terminal device to trigger the terminal device to acquire a first device identifier corresponding to the terminal device from the server by using the user authentication password ( par 0034 sending the associated identifier to the terminal device, so that the terminal device generates a second binding request according to the associated identifier, where the second binding request includes second user information and the associated identifier, and the second user information and the first user information are used for forming complete user information; and 0142  then the message push server sends the associated identifier to a message push client installed in the terminal device, and then the terminal device acquires the associated identifier by using the message push client,i.e. trigger.) and causing the server to subsequently invalidate the user authentication password ( [0219] The payment proxy server receives the second password reset request sent by the terminal device, queries, by using the terminal device identifier and the first application identifier that are in the second password reset request, the local password verification information generated by the payment proxy server, determines whether the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, and if the local password verification information is the same as the password verification information that is in the second password reset request and is input by the user, updates the previous express password to the new express password that is in the second password reset request and is input by the user) , 
 the first device identifier being generated at the server and being acquired based on user identity information and the first device identifier having been bound at the server (par 0128 the payment proxy server, i.e. the server, acquires the first user information, i.e. user identity information, according to the associated identifier, i.e. first device identifier, and then generates preset location information of the first user information according to a preset rule). 
 Xu does not explicitly discloses triggering the terminal device, the first device identifier having been bound at the server(emphasis).
Yang discloses triggering the terminal device (0084] After the selection operation is triggered on the binding device information displayed in an interface of a current device, i.e. terminal device, is detected), the first device identifier having been bound at the server( fig.3, 0086 the obtained device identifier and the resource to be shared are sent, i.e. bound, to the server and 0097 a device identifier corresponding to a device that requests to be bound are obtained through a triggered device binding instruction, see 0099 ).
 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of obtaining password for service request of Xu, based on the teaching of  trigger the device for binding the device identifier of Zhong, because doing so would provide improvement of sharing resource between devices.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki US 2012/0185928, fig.1. Authentication and device authentication of a CE device are executed in a single session, and the user and the CE device are associated with each other if these authentications succeed. The CE device obtains information for user authentication from an IC card and portable memory, and sends the information and device authentication information to a device registration unit. The device registration unit sends the information for the user authentication to a user authentication unit, and the device authentication information to a device authentication unit. The user authentication unit executes a user authentication process and sends information of the user to the device registration unit if authentication succeeds. The device authentication unit executes a device authentication process and sends information of the device to the device registration unit if authentication succeeds. The device registration unit associates user information and device information with each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495